Concurring Opinion by
Spaeth, J.:
I agree with the result reached by Judge Van der Voort but wish to add a comment on Commonwealth v. Stoffan, 228 Pa. Superior Ct. 127, 323 A.2d 318 (1974).
In Stoffan, we held that §21 of The Controlled Substance, Drug, Device and Cosmetic Act1 cannot be applied in a prosecution under §13 (a) (14) of that Act,2 despite the fact that because of its ambiguity it could be construed as being applicable. The reason §21 cannot be so applied is because the “exceptions” stated in §13 (a) (14) are in fact essential elements of the crime defined therein. Since it is mandated by the United States and Pennsylvania Constitutions that the Commonwealth prove every essential element of the crime beyond a reasonable doubt, it follows that it is unconstitutional to shift the burden of proof of an essential element away from the Commonwealth. In re Winship, 397 U.S. 358 (1970) ; Commonwealth v. Young, 456 Pa. 102, 317 A.2d 258 (1974) ; Commonwealth v. O’Neal, 441 Pa. 17, 20 n.1, 271 A.2d 497, 499 n.1 (1970) ; Commonwealth v. Simmons, 233 Pa. Superior Ct. 547, 336 A.2d 624 (1975). We thus interpreted §21 to apply only to those clauses that do not state essential (or “necessary”) elements of the crime:
“The ambiguity in §21 as to which of the ‘except’ and ‘unless’ and similar clauses of §13 (a) constitute ‘exemptions or exceptions’ can easily be resolved if we heed the basic rule of statutory construction that *314it will be presumed that the General Assembly intended a constitutional result. 1 Pa.S. §1922(8). Accordingly, 'exemptions or exceptions’ must be construed to include only those clauses in §13 (a) that do not state necessary elements of the crimes the General Assembly intended to proscribe .... Clauses that state necessary elements of the crimes ivill not he deemed to state ‘exemptions or exceptions,’ and §21 will not operate to shift the burden of proof as to them onto the defendant.” Commonwealth v. Stoffan, supra at 138-39, 323 A.2d at 323 (emphasis added). Section 13 (a) (14) prohibits the following:
“The administration, dispensing, delivery, gift or prescription by any practitioner otherwise authorized by law so to do of any controlled substance except after a physical or visual examination of the person or animal for whom said drugs are intended, said examination to be made at the time said prescription order is issued or at the time said drug is administered, dispensed, given away or delivered by said practitioner, or except where the practitioner is satisfied by evidence that the person is not a drug dependent person.”3
We concluded in Stoffan that the “except” clauses in this section contained necessary elements of the crime, since the section presumed that the person to whom it would be applied was normally authorized to dispense or prescribe drugs. Thus we said:
“We consider it unlikely that the General Assembly intended [§13(a) (14)] to prohibit the mere 'administration, dispensing, delivery, gift or prescription’ of a controlled substance. Reading §13 (a) (14) as a whole, it appears that rather than intending a general prohibition against the administration of drugs, *315what the General Assembly was concerned with was controlling- the methods a practitioner employs, and the data he has at hand, when he administers drugs. In this view, the 'except’ clauses do not refer to matters separable from the prohibited conduct but rather are indispensable in defining that conduct.” Commonwealth v. Stoffan, supra at 143, 323 A.2d at 325.
In the present case, appellant was convicted of violations of §§13 (a) (16) and 13(a) (30) of the Act. These prohibit the following:
“ (16) Knowingly or intentionally possessing a controlled or counterfeit substance by a person not registered under this act, or a practitioner not registered or licensed by the appropriate State board unless the substance was obtained directly from, or pursuant to, a valid prescription order or order of a practitioner, or except as otherwise authorized by this act.
“ (30) Except as authorized by this act, the manufacture, delivery, or possession with intent to manufacture or deliver, a controlled substance by a person not registered under this act, or a practitioner not registered or licensed by the appropriate State board, or knowingly creating, delivering or possessing with intent to deliver, a counterfeit controlled substance.”4
Although these sections are inelegantly worded, it is clear enough that the italicized portions state “exemptions” : each section prohibits certain conduct, but persons registered under the Act are exempt from the prohibition. Therefore, §21 applies, which is to say that the burden of proving the exemptions is placed on the defendant, and the question becomes whether to impose *316this burden on the defendant is unconstitutional. Applying the principles discussed in Commonwealth v. Stoffan, supra, it will be seen that another way of putting this question is to ask whether the exemptions cover an essential element of the crimes defined by §§13 (a) (16) and 13(a) (30). If they do, the burden of proving them may not be placed on the defendant.5
The answer to this question is reached when §13 (a) (14) is compared with §§13(a) (16) and 13(a) (30). Section 13 (a) (14) applies only to a limited group of people (licensed practitioners) and was enacted to prevent this group from engaging in a particular kind of conduct, which is described in the “except” clause (prescription without examination). Membership in the limited group (status) is presumed in any prosecution under §13 (a) (14), and proof of non-membership would only get the accused into deeper trouble, for the forbidden conduct by a non-practitioner would be worse than that conduct by a practitioner. Sections 13(a) (16) and 13(a) (30), on the other hand, apply generally to everyone. The exemption clauses in those sections do not refer to conduct, i.e., to essential elements of the crimes (possession, sale, manufacture, or delivery), but to persons who are to be exempted (persons “registered under this act”). Thus the exemption applies if the accused has attained a certain status; it has nothing to do with the conduct that would constitute a crime if performed by someone else. Status does not constitute an essential *317element of the crimes. Rather, it only provides a personal defense. Thus the burden of proving it can be constitutionally shifted to the person claiming it.
Jacobs and Hoffman, JJ., join in this opinion.

. Act of April 14, 1972, P.L. 233, No. 64, §1 et seq. [hereinafter cited as “Controlled Substance Act”], §21, 35 P.S. §780-121 (Supp. 1974-75).


. Id. §13 (a) (14), 35 P.S. §780-113 (a) (14) (Supp. 1974-75).


. Controlled Substance Act, supra, note 1, §13 (a) (14), 35 P.S. §780-113(a) (14) (Supp. 1974-75).


. Controlled Substance Act, supra, note 1, §§13 (a) (16), 13(a) (30), 35 P.S. §§780-113 (a) (16), 780-113 (a) (30) (Supp. 1974-75) (emphasis added).


. I find myself unable to join in Judge Van der Voort’s citation to Barrett v. Otis Elevator Co., 431 Pa. 446, 246 A.2d 668 (1968), and in Ms discussion of practicalities. Ease of proof may be a factor to consider in deciding what the intention of the legislature was with respect to who should have the burden of proof. However, it is not a factor relevant to deciding the constitutional issue. If the legislature has placed on the defendant the burden of proving an essential element, the statute in question is unconstitutional, whatever the considerations of ease of proof may he.